DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS lists patent US 8,073,881 to Georgiev.  It is believed that this was intended to be US 6,073,881 to Chen.  Appropriate correction is requested.

Claim Objections
Claims 5 and 6 objected to because of the following informalities:  line 2 recites “plural of the plurality of...”  “Plural” is an adjective, and should not be used as a noun.  This should be rephrased as –at least one of the plurality of...— or simply –the plurality of…--   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2 recites “operating to divert…”  This describes an action/method step, and it is unclear how a method step can limit an apparatus claim.  This should be rephrased as – operable to divert…--
Regarding claims 5 and 6, line 2 recites “the plurality of airfoils act as…”  This describes an action/method step, and it is unclear how a method step can limit an apparatus claim.  This should be rephrased as -- the plurality of airfoils are configured to act as…--
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “canard” in claim 6 is used by the claim to mean “forward flight control surface,” while the accepted meaning is “small forewing or foreplane placed forward of the main wing of a fixed-wing aircraft.” The term is indefinite because the specification does not clearly redefine the term.  For the purposes of this action, this claim will be interpreted to state that the airfoils provide leading edge control forces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham US 5,031,859 in view of Robertson US 3,658,279, and alternatively also in view of Marchant US 3,209,535.

    PNG
    media_image1.png
    210
    460
    media_image1.png
    Greyscale

Figure 1- Cunningham Figure 4
Regarding claim 1, Cunningham teaches a vertical takeoff and landing (VTOL) aircraft comprising: 
a fuselage comprising an aerodynamic lifting body 28 having a top surface 32 and a bottom surface 34; 
an engine 66 comprising a jet engine attached under the bottom surface of the fuselage, the engine having an air inlet and an exhaust outlet, the exhaust outlet exhausting a stream of hot gas in a rearward direction relative to the fuselage; and
a vertical flight gas diffuser 4, 30 comprising a cylindrical duct having an open upper end extending from the top surface of the fuselage, the cylindrical duct having a plurality of exhaust apertures oriented radially outward for providing a flow of gas over the top surface of the fuselage to provide lift in a vertical flight mode (column 3, lines 46-51).
28 is interpreted as the lifting body, which is a component of the fuselage 26.  Alternatively, Cunningham teaches that the fuselage and body can be combined into a blended-wing/lifting body configuration (column 4, lines 50-56).

    PNG
    media_image2.png
    196
    488
    media_image2.png
    Greyscale

Figure 2- Cunningham Figure 1
Cunningham does not teach that the jet engine attached under the bottom surface of the fuselage, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the engine to the bottom of the fuselage or wherever it was desired in order to obtain the desired flight characteristics or simplify maintenance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
If applicant does not agree that the duct is cylindrical, then it would have been an obvious matter of design choice to make the different portions of the duct cylindrical or of whatever form or shape was desired or expedient in order to simplify manufacturing or utilize stock materials. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Cunningham does not teach a turbofan jet engine, that the vertical flight gas diffuser utilizes engine exhaust, or a transition duct movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, 

    PNG
    media_image3.png
    215
    600
    media_image3.png
    Greyscale

Figure 3- Robertson Figure 1
Robertson teaches an aircraft comprising: 
a fuselage comprising an aerodynamic lifting body having a top surface and a bottom surface (inherently when attached to an aircraft); 
an engine comprising a turbofan jet engine 14 attached to the fuselage, the engine having an air inlet 17 and an exhaust outlet 19, the exhaust outlet exhausting a stream of hot gas in a rearward direction relative to the fuselage; 
alternative flight gas pathways 37 including supplemental lift; 
a transition duct 22 movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, sealingly engages the exhaust outlet of the engine whereby the entirety of the engine 

    PNG
    media_image4.png
    202
    500
    media_image4.png
    Greyscale

Figure 4- Robertson Figure 2

    PNG
    media_image5.png
    213
    500
    media_image5.png
    Greyscale

Figure 5- Robertson Figure 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cunningham with a turbofan engine as taught by Robertson in order to utilize a proven platform with a variety of air outputs and variable thrust.  It In re Einstein, 8 USPQ 167.
If applicant does not agree that the transition duct of Robertson functions as recited in the claim, then Marchant teaches an aircraft with thrust direction which comprises a transition duct 58 movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, sealingly engages the exhaust outlet 52 of the engine and directs the stream of hot gas into thrust nozzles 56, in the second position the transition duct partially engages the exhaust outlet of the engine and directs a portion of the stream of hot gas into thrust nozzles while allowing a portion of the stream of hot gas to be discharged rearward to provide a horizontal thrust component, and in the third position the transition duct engages no portion of the exhaust outlet of the engine, whereby the entirety of the engine thrust is directed rearward to propel the aircraft in a horizontal flight mode.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Cunningham and Robertson with a transition duct that raises and lowers to partially or fully engage an engine outlet to redirect thrust as taught by Marchant in order 

    PNG
    media_image6.png
    332
    582
    media_image6.png
    Greyscale

Figure 6- Marchant Figures 4 and 6
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham US 5,031,859 in view of Robertson US 3,658,279, and alternatively also in view of Marchant US 3,209,535, and further in view of Kelley US 3,893,638.
Regarding claim 2, Cunningham and Robertson, together or also in view of Marchant teach the invention as claimed as detailed above with respect to claim 1.  Neither Cunningham nor Robertson teach a turbine disposed in the transition duct for extracting work from the stream of hot gas; and a compressor driven by the turbine for drawing additional air into the vertical flight gas diffuser through the open upper end of the vertical flight gas diffuser.
Kelley teaches a short takeoff aircraft which comprises a turbine 49 disposed in a vertical lift duct for extracting work from the stream of hot gas; and a compressor 57 driven by the turbine for drawing additional air into a vertical lift system through the open upper end of the vertical lift duct.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Cunningham and Robertson with a turbine in the lift system to provide supplemental air to the vertical 

    PNG
    media_image7.png
    252
    600
    media_image7.png
    Greyscale

Figure 7- Kelley Figure 2
Regarding claim 3, Cunningham, Robertson and Kelley, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 2.  Cunningham also teaches that the lifting body comprises a substantially delta-shaped lifting body having three lateral sides (column 6, lines 59-63).
Regarding claim 4, Cunningham, Robertson and Kelley, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 3.  Cunningham also teaches a plurality of airfoils 60 disposed along the lifting body 28, the airfoils operating to divert downward a flow of gas discharged from the vertical flight gas diffuser over the top surface of the lifting body in a vertical flight mode (column 5, lines 50-57).
Cunningham does not teach airfoils disposed along the three lateral sides, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add control flaps on every lateral side in order to better control the lift force, since it has been held that mere duplication of the essential working parts St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Cunningham, Robertson and Kelley, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 4.  Cunningham also teaches that at least one of the plurality of airfoils 60 are configured to act as ailerons in a horizontal flight mode (column 5, lines 50-57).
Regarding claim 6, Cunningham, Robertson and Kelley, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 4.  As taught, at least one of the plurality of airfoils are configured to provide leading edge control forces (act as canards) in a horizontal flight mode.
In an alternate interpretation, Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham US 5,031,859 in view of Robertson US 3,658,279, Kelley US 3,893,638, and alternatively also in view of Marchant US 3,209,535, and further in view of Wagle US 3,405,889.
Regarding claim 4, Cunningham, Robertson and Kelley, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 3.  Cunningham also teaches a plurality of airfoils 60 disposed along the lifting body 28, the airfoils operating to divert downward a flow of gas discharged from the vertical flight gas diffuser over the top surface of the lifting body in a vertical flight mode (column 5, lines 50-57).
Cunningham does not teach airfoils disposed along all three lateral sides.  Wagle teaches a vertical flight apparatus which comprises a lifting body 14 and a plurality of airfoils 30 disposed along each of the lateral sides, the airfoils operating to divert downward a flow of gas discharged from the vertical flight gas diffuser over the top surface of the lifting body in a vertical flight mode (column 2, lines 32-48).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
If applicant disagrees about the number of airfoils on each side, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add as many airfoils were desired in order to obtain the desired controllability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Cunningham, Robertson, Kelley and Wagle, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 4.  Cunningham also teaches that at least one of the plurality of airfoils 60 are configured to act as ailerons in a horizontal flight mode (column 5, lines 50-57).
Regarding claim 6, Cunningham, Robertson, Kelley and Wagle, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 4.  As taught, at least one of the plurality of airfoils are configured to provide leading edge control forces (act as canards) in a horizontal flight mode.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grose GB 792,993 in view of Robertson US 3,658,279, and alternatively also in view of Marchant US 3,209,535 and/or Miller US 4,149,688.
Regarding claim 1, Grose teaches a vertical takeoff and landing (VTOL) aircraft comprising: 
a fuselage 10 comprising an aerodynamic lifting body 11 having a top surface and a bottom surface; 
an engine 14 attached to the fuselage, the engine having an air inlet 20 and an exhaust outlet 22
a vertical flight gas diffuser 25, 13 comprising a cylindrical duct 16 having an open upper end extending from the top surface of the fuselage, the cylindrical duct having an exhaust aperture oriented radially outward for providing a flow of gas over the top surface of the fuselage to provide lift in a vertical flight mode; 
a transition valve 15 movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, engages the exhaust outlet of the engine and directs the stream of hot gas through a 90° upward bend into the vertical flight diffuser, in the second position the transition valve partially engages the exhaust outlet of the engine and directs a portion of the stream of hot gas through a 90° upward bend into the vertical flight diffuser while allowing a portion of the stream of hot gas to be discharged rearward to provide a horizontal thrust component, and in the third position the transition valve engages no portion of the exhaust outlet of the engine, whereby the entirety of the engine thrust is directed rearward to propel the aircraft in a horizontal flight mode (page 1, line 89-page 2, line 37).

    PNG
    media_image8.png
    484
    437
    media_image8.png
    Greyscale

Figure 8- Grose Figures 1 and 2
Grose does not teach that the jet engine attached under the bottom surface of the fuselage, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the engine to the bottom of the fuselage or wherever it was desired in order to obtain the desired flight characteristics or simplify maintenance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Grose does not explicitly teach a plurality of exhaust apertures, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form several apertures in order to precisely control airflow or enable individual replacement or tailoring, since it has been held that constructing a formerly integral Nerwin v. Erlichman, 168 USPQ 177, 179.
Grose does not teach a turbofan jet engine, or a transition duct movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, sealingly engages the exhaust outlet of the engine and directs the stream of hot gas through a 90° upward bend into the vertical flight diffuser, in the second position the transition duct partially engages the exhaust outlet of the engine and directs a portion of the stream of hot gas through a 90° upward bend into the vertical flight diffuser while allowing a portion of the stream of hot gas to be discharged rearward to provide a horizontal thrust component, and in the third position the transition duct engages no portion of the exhaust outlet of the engine, whereby the entirety of the engine thrust is directed rearward to propel the aircraft in a horizontal flight mode.
Robertson teaches an aircraft comprising: 
a fuselage comprising an aerodynamic lifting body having a top surface and a bottom surface (inherently when attached to an aircraft); 
an engine comprising a turbofan jet engine 14 attached to the fuselage, the engine having an air inlet 17 and an exhaust outlet 19, the exhaust outlet exhausting a stream of hot gas in a rearward direction relative to the fuselage; 
alternative flight gas pathways 37 including supplemental lift; 
a transition duct 22 movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, sealingly engages the exhaust outlet of the engine whereby the entirety of the engine thrust is directed rearward to propel the aircraft in a horizontal flight mode (Robertson figure 1), in the second position the transition duct partially engages the exhaust outlet of the engine and directs a portion of the stream of hot gas through an upward bend into the supplemental lift system while allowing a portion 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grose with a turbofan engine as taught by Robertson in order to utilize a proven platform with a variety of air outputs and variable thrust.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grose with a transition duct diverting engine exhaust to multiple systems as taught by Robertson in order to ensure the entirety of the airflow could be directed as desired.  Note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to reorient the duct such that it is based on the alternative duct- that is, it sealingly engages the exhaust outlet for full diversion, and no portion of the exhaust outlet of the engine for horizontal thrust in order to address space concerns, or simplify assembly and maintenance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Alternatively, Marchant teaches an aircraft with thrust direction which comprises a transition duct 58 movable between at least a first, a second and a third position, the transition duct having an inlet which, in the first position, sealingly engages the exhaust outlet 52 of the engine and directs the stream of hot gas into thrust nozzles 56, in the second position the transition duct partially engages the exhaust outlet of the engine and directs a portion of the stream of hot gas into thrust nozzles while allowing a portion of the stream of hot gas to be discharged rearward to provide a horizontal thrust component, and in the third position the transition duct engages no portion of the exhaust outlet of the engine, whereby the entirety of the engine thrust is directed 
If applicant does not agree that Grose teaches an aerodynamic lifting body, then Miller teaches a VTOL aircraft comprising a lifting body.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grose with a lifting body design as taught by Miller in order to generate more lift or otherwise optimize aerodynamics.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grose GB 792,993 in view of Robertson US 3,658,279, and alternatively also in view of Marchant US 3,209,535 and/or Miller US 4,149,688, and further in view of Kelley US 3,893,638.
Regarding claim 2, Grose and Robertson, together or also in view of Marchant and/or Miller teach the invention as claimed as detailed above with respect to claim 1.  Neither Grose nor Robertson teach a turbine disposed in the transition duct for extracting work from the stream of hot gas; and a compressor driven by the turbine for drawing additional air into the vertical flight gas diffuser through the open upper end of the vertical flight gas diffuser.
Kelley teaches a short takeoff aircraft which comprises a turbine 49 disposed in a vertical lift duct for extracting work from the stream of hot gas; and a compressor 57 driven by the turbine for drawing additional air into a vertical lift system through the open upper end of the vertical lift duct.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Grose and Robertson with a turbine in the lift system to provide supplemental air to the vertical lift 
Regarding claim 3, Grose, Robertson and Kelley, together or also in view of Marchant and/or Miller, teach the invention as claimed as detailed above with respect to claim 2.  Miller also teaches that the lifting body comprises a substantially delta-shaped lifting body having three lateral sides (see Miller figures 1 and 3).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grose GB 792,993 in view of Robertson US 3,658,279, Miller US 4,149,688 and Kelley US 3,893,638, and alternatively also in view of Marchant US 3,209,535, and further in view of Wagle US 3,405,889.
Regarding claim 4, Grose, Robertson, Kelley and Miller, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 3.  Grose and Miller also teach a plurality of airfoils disposed along the lifting body, but do not teach airfoils along all three lateral sides or that the airfoils are operable to divert downward a flow of gas discharged from the vertical flight gas diffuser over the top surface of the lifting body in a vertical flight mode.  Wagle teaches a vertical flight apparatus which comprises a lifting body 14 and a plurality of airfoils 33 disposed along each of the lateral sides, the airfoils operating to divert downward a flow of gas discharged from the vertical flight gas diffuser over the top surface of the lifting body in a vertical flight mode (column 2, lines 32-48).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Grose with airfoils on every side of the lifting body as taught by Wagle in order to precisely control the generated vertical lift.  

    PNG
    media_image9.png
    300
    325
    media_image9.png
    Greyscale

Figure 9- Wagle Figure 3
If applicant disagrees about the number of airfoils on each side, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add as many airfoils were desired in order to obtain the desired controllability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 5 and 6, Grose, Robertson, Kelley, Miller and Wagle, together or also in view of Marchant, teach the invention as claimed as detailed above with respect to claim 4.  As modified, the plurality of airfoils are configured to act as ailerons or provide leading edge control forces (act as canards) in a horizontal flight mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642